Citation Nr: 0827808	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to January 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.

The veteran's claim was remanded by the Board in August 2005 
and again in September 2007.  


FINDING OF FACT

A diagnosis of PTSD is not demonstrated by a preponderance of 
the evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in July 2001 prior to the 
initial adjudication of his service connection claims in the 
November 2002 rating decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice and development letters were 
issued in March 2002, July 2002, and October 2007.

The October 2007 letter provided the veteran notice of the 
type of evidence necessary to establish disability ratings 
and effective dates with respect to the veteran's claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has denied the veteran's claim.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in the timing of this portion of the notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, service 
personnel records, private medical records, and VA medical 
records.  The veteran was provided a hearing before the 
undersigned Veterans Law Judge.  While the September 2007 BVA 
remand instructed the agency of original jurisdiction to 
obtain the Operational Reports for the 48th Tactical Fighter 
Wing, the Board notes that such was previously requested and 
records for the 48th Tactical Fighter Wing were received by 
VA in November 2006.  The RO made an attempt to obtain any 
possible additional service records in October 2007 without 
success.  The Board notes that the outcome of the veteran's 
claim would be the same regardless of whether or not the 
veteran was found to have a verified stressor, therefore any 
possible additional service personnel records, which are 
pertinent towards verification of stressors, would have no 
effect on the outcome of the veteran's claim. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

At the May 2005 hearing the veteran asserted that he had PTSD 
due to his experiences at an air-transport hospital in 
Lakenheath, England during Operation Desert Shield/Storm.  
The veteran testified that he worked triage and that he saw 
wounded soldiers, including one that had lost his leg.  The 
veteran maintains that he now has PTSD resulting from his 
exposure to the wounded soldiers at the hospital facility.  
The veteran stated that he had not ever been diagnosed with 
PTSD.  He also stated that he was not currently being treated 
by a psychiatrist and that he was not currently receiving 
counseling.   

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In this case the Board notes that the veteran did not serve 
in combat and that VA has been unable to verify the veteran's 
claimed stressors.  However, as explained below, even if a 
stressor had been verified, the veteran would still not be 
entitled to service connection due to the lack of a diagnosis 
of PTSD in accordance with § 4.125(a).

While the veteran has asserted that he has PTSD and that his 
diagnosed depression is a symptom of PTSD, as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
The Board finds that the preponderance of the evidence 
indicates that the veteran does not have PTSD.  A review of 
the evidence indicates that the veteran has not received an 
actual diagnosis of PTSD.  The Board recognizes that there 
are several references to PTSD in the veteran's records, 
however, none of these references consist of an actual 
diagnosis of PTSD. 

In this case the veteran's service treatment records show 
that the veteran was seen at a mental health clinic for 
alcohol abuse.  None of the service treatment records 
indicate that the veteran experienced PTSD or any other 
anxiety disorder.  

The veteran's service personnel records confirm that the 
veteran was a dental technician in Lakenheath, England.  
These records make no reference to PTSD or any other anxiety 
disorder.

Private medical records dated in June 2000 note that a 
physician discussed PTSD with the veteran.  However, 
subsequent records from this physician, dated from January 
2001 to March 2001, reveal no reference to PTSD and show that 
the veteran was diagnosed as having insomnia and depression.

VA outpatient records dated from March 2001 also note that 
the veteran had depression.  May and November 2003 VA 
outpatient records note that it was recommended that the 
veteran be assessed for medicines and/or PTSD.  In November 
2003 it was noted that the veteran had multiple psychiatric 
issues including alcohol, domestic violence, and drug 
dependency.  The veteran was examined by VA in October 2001.  
At the beginning of the examination the veteran provided a 
list of his current active medical problems which he 
indicated included PTSD.  The veteran reported that he used 
marijuana to treat his PTSD symptoms and it was noted that 
the veteran wanted to obtain service connection for PTSD.  
The VA examiner did not diagnose PTSD, she found the veteran 
to have multiple other psychiatric issues including alcohol, 
domestic violence, and drug dependency.

The Board finds that the most probative evidence of record 
supports a finding that the veteran does not have PTSD.  
While the medical evidence of record makes several references 
to PTSD, the Board finds that none of these records provide 
an actual diagnosis of PTSD.  Though PTSD was considered on 
several occasions, the resultant diagnoses have included 
alcohol dependency, drug dependency, insomnia, and 
depression, but have not included PTSD.  In this case the 
medical evidence clearly shows that the veteran's mental 
health problems are due to other psychiatric disabilities, 
not to PTSD.  Consequently, the Board finds that the record 
does not establish a diagnosis of PTSD in accordance with 
§ 4.125(a) and that service connection for PTSD is not 
warranted.  See 38 C.F.R. § 3.304(f).  For these reasons, the 
Board determines that the preponderance of the evidence is 
against the claim of service connection for PTSD.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


